 

Exhibit 10.4



 



Final Form

 

EXHIBIT B

 

FORM OF

 

CONSULTING SERVICES AGREEMENT

 

BY AND BETWEEN

 

HIGH TIMES MEDIA CORPORATION

 

AND

 

OREVA CAPITAL CORPORATION

 

Effective as of ________, 2017

 





 

 

THIS CONSULTING SERVICES AGREEMENT effective as of __________, 2017 (the
“Commencement Date”) by and between HIGH TIMES MEDIA CORPORATION, a Nevada
corporation, formerly known as Origo Acquisition Corporation, a Cayman Island
corporation (the “Company”), and OREVA CAPITAL CORP., a Delaware corporation
(the “Consultant”). Each party hereto shall be referred to as, individually, a
“Party” and, collectively, the “Parties.”

 

WHEREAS, the Company has determined that it would be in its best interests to
appoint the Consultant to perform the Services described herein and have agreed,
therefore, to appoint the Consultant to perform such Services; and

 

WHEREAS, the Consultant has agreed to act as Consultant and to perform the
Services described herein on the terms and subject to the conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the Parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1 Definitions.

 

Except as otherwise noted, for all purposes of this Agreement, the following
terms shall have the respective meanings set forth in this Section 1.1, which
meanings shall apply equally to the singular and plural forms of the terms so
defined and the words “herein,” “hereof’ and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, Section or other subdivision:

 

“Affiliate” means, with respect to any Person, (i) any Person directly or
indirectly controlling, controlled by or under common control with such Person
or (ii) any officer, director, general member, member or trustee of such Person.
For purposes of this definition, the terms “controlling,” “controlled by” or
“under common control with” shall mean, with respect to any Persons, the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise, or the power to elect at least 50% of the
directors, managers, general members, or Persons exercising similar authority
with respect to such Person.

 

“Agreement” has the meaning set forth in the preamble of this Agreement.

 

“Board of Directors” means, with respect to the Company, the Board of Directors
of the Company, or any committee thereof that has been duly authorized by the
Board of Directors to make a decision on the mailer in question or bind the
Company, as to the matter in question.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks in The City of New York are required, permitted or authorized, by
applicable law or executive order, to be closed for regular banking business.

 



1

 

 

“Chief Executive Officer” means the Chief Executive Officer of the Company,
including any interim Chief Executive Officer.

 

“Chief Financial Officer” means the Chief Financial Officer of the Company,
including any interim Chief Financial Officer.

 

“Commencement Date” means the date of execution and delivery of this Agreement.

 

“Company” has the meaning set forth in the preamble of this Agreement.

 

“Company Officers” means the Chief Executive Officer and the Chief Financial
Officer and any other officer of the Company hereinafter appointed by the Board
of Directors of the Company.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Federal Securities Laws” means, collectively, the Securities Act, the Exchange
Act and the rules and regulations promulgated thereunder.

 

“Fiscal Quarter” means the Company’s fiscal quarter for purposes of its
reporting obligations under the Exchange Act.

 

“Fiscal Year” means the Company’s fiscal year for purposes of reporting its
income for federal income tax purposes.

 

“GAAP” means generally accepted accounting principles in effect in the United
States, consistently applied.

 

“Guaranty” shall mean the Guarantee of each of the members of the High Times
Group (other than the Company) annexed hereto as Exhibit A and made a part
hereof.

 

“Indebtedness” means, with respect to any Person, (i) any liability for borrowed
money, or under any reimbursement obligation relating to a letter of credit,
(ii) all indebtedness (including bond, note, debenture, purchase money
obligation or similar instrument) for the acquisition of any businesses,
properties or assets of any kind (other than property, including inventory, and
services purchased, trade payables, other expenses accruals and deferred
compensation items arising in the Ordinary Course of Business), (iii) all
obligations under leases that have been or should be, in accordance with GAAP,
recorded as capital leases, (iv) any liabilities of others described in the
preceding clauses (i) to (iii) (inclusive) that such Person has guaranteed or
that is otherwise its legal liability, and (v) (without duplication) any
amendment, supplement, modification, deferral, renewal, extension or refunding
of any liability of the types referred to in clauses (i) through (iv) above.

 

“Indemnified Parties” has the meaning set forth in Article X hereof.

 

“Independent Director” means a director who (i)(a) is not an officer or employee
of the Company, or an officer, director or employee of any of the Subsidiaries
of the Company or their Subsidiaries, (b) was not appointed as a director
pursuant to the terms of this Agreement and (c) is not affiliated with the
Consultant or any of its Affiliates, and (ii) satisfies the independence
requirements under the Exchange Act and the rules and regulations of the
Qualified Stock Exchange.

 



2

 

 

“High Times Group” shall mean the collective reference to the direct and
indirect Subsidiaries of the Company, now existing or hereafter acquired or
created, including Hightimes Holding Corp., a Delaware corporation (“HTH”) and
Trans-High Corporation, a New York corporation (“THC”) and the Subsidiaries of
THC.

 

“Consulting Fee” has the meaning set forth in Section 7.2(a) hereof.

 

“Consultant” has the meaning set forth in the preamble of this Agreement.

 

“Party” and “Parties” have the meaning set forth in the preamble of this
Agreement.

 

“Person” means any individual, company (whether general or limited), limited
liability company, corporation, trust, estate, association, nominee or other
entity.

 

“Qualified Stock Exchange” means any one or more of the New York Stock Exchange,
the Nasdaq Capital Market, the National Market, the NYSE MKT or the Toronto
Stock Exchange, including the Toronto Venture Exchange (or any successor
thereto).

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Services” has the meaning set forth in Section 3.1(b) hereof.

 

“Subsidiary” means, with respect to any Person, any corporation, company, joint
venture, limited liability company, association or other Person in which such
Person owns, directly or indirectly, more than 50% of the outstanding voting
equity securities or interests, the holders of which are generally entitled to
vote for the election of the Board of Directors or other governing body of such
Person.

 

“Term” shall mean the period of time calculated from the Commencement Date and
continuing through and including the expiration of the last day of the
thirty-six (36) consecutive month following the Commencement Date.

 

“Termination Fee” shall mean a payment to the Consultant of an aggregate of
$280,000, payable in eight monthly installments as provided in Section 8.4.

 

“Termination Fee Date” shall mean the first date of the occurrence on any event
contemplated by Section 8.2(a) or (b) as a result of which a Termination Fee
shall be payable to the Manger.

 

ARTICLE II

 

APPOINTMENT OF THE MANAGER

 

Section 2.1 Appointment

 

The Company hereby agrees to, and hereby does, appoint the Consultant to perform
the Services as set forth in Section 3.1 herein and in accordance with the terms
of this Agreement.

 

Section 2.2 Term

 

The Consultant shall provide Services to the Company from the Commencement Date
until the expiration of the Term of this Agreement, unless this Agreement shall
be sooner terminated in accordance with Article VIII hereof.

 



3

 

 

ARTICLE III

 

OBLIGATIONS OF THE PARTIES

 

Section 3.1 Obligations of the Consultant

 

(a)               Subject always to the oversight and supervision of the Board
of Directors of the Company and the terms and conditions of this Agreement, the
Consultant shall during the term of this Agreement (i) perform the Services as
set forth in Section 3.1(b) below and (ii) comply with the operational
objectives and business plans of the Company in existence from time to time. The
Company shall promptly provide the Consultant with all amendments to stated
operational objectives and business plans of the Company approved by the Board
of Directors of the Company and any other available information reasonably
requested by the Consultant.

 

(b)               The Consultant agrees and covenants that it shall perform the
following services (as may be modified from time to time pursuant to Section 3.3
hereof, the “Services”):

 

(i)        providing administrative services, including recommendations to the
Company’s Board of Directors of the engagement of or, with the approval of the
Board of Directors, engaging agents, consultants or other third party service
providers to the Company, including accountants, lawyers, registered investment
advisers or experts, in each case, as may be necessary by the Company from time
to time;

 

(ii)       as authorized from time to time by the Board of Directors, dealing
with investment bankers, investor relations consultants and other members of the
investment community;

 

(iii)      identify, evaluate, manage, perform due diligence on, negotiate and
providing assistance to the Company Board of Directors in connection with the
acquisitions of target businesses by the High Times Group; provided, that the
Consultant shall not advise the Company as to whether or not such acquisitions
shall be structured as asset acquisitions or the acquisition of securities or
otherwise and all such determinations will be made by the Company based on
legal, tax and other considerations and the advice of the Company’s accounting,
legal and other advisors;

 

(iv)      evaluate, manage, negotiate and providing assistance to the Company
Board of Directors in the disposition of all or any part of the property or
assets of the High Times Group, including dispositions of all or any part of the
Company’s direct or indirect Subsidiaries; provided, that the Consultant shall
not advise the Company as to whether or not such dispositions shall be
structured as asset sales or the sales of securities or otherwise and all such
determinations will be made by the Company based on legal, tax and other
considerations and the advice of the Company’s accounting, legal and other
advisors;

 

(iv)      evaluating and assisting in negotiations with various financing
sources for the High Times Group, including bankers and others providing debt
and/or equity financings for the High Times Group;

 



4

 

 

(v)       recommendations to the Company’s Board of Directors as to (x) the
entry into credit facilities or other credit arrangements, structured financings
or other capital market transactions to the extent consistent with this
Agreement, (y) changes or other modifications in the capital structure of the
Company, including repurchases; and

 

(vi)      subject to the other provisions of this Agreement, perform any other
services for and on behalf of the Company as requested by the Board of Directors
to the extent that such services are consistent with those that are customarily
performed by consultants to or executive officers of a publicly listed or quoted
Person.

 

(c)               In connection with the performance of its obligations under
this Agreement, the Consultant shall report initially to the Chief Executive
Officer of the Company and if Services are authorized by the Chief Executive
Officer to be performed by the Consultant, thereafter the Consultant shall
report to the Board of Directors. Prior to entering into any commitment or
agreement on behalf of the Company or any other member of the High Times Group,
the Consultant shall be required to obtain authorization and approval of the
Company’s Chief Executive Officer and the Board of Directors in accordance with
the Company’s internal policies regarding action requiring Board of Directors
approval, as otherwise required by any such Board of Directors (or any
applicable committee thereof) or the Company’s officers or as otherwise required
by applicable law.

 

(d)               In connection with the performance of the Services under this
Agreement, the Consultant shall have all necessary power and authority as
delegated to it by the Chief Executive Officer and Board of Directors, to
perform, or cause to be performed, such Services on behalf of the Company.

 

(e)               In connection with the performance of its obligations under
this Agreement, the Consultant is not permitted to, and nothing in this
Agreement shall require the Consultant to, engage in any activities that would
cause it to become an “investment adviser” as defined in Section 202(a)(11) of
the Investment Advisers Act, or any successor provision thereto. It is expressly
acknowledged and agreed by the Company that the Consultant shall not advise the
Company as to the value of securities or as to the advisability of investing in,
purchasing, or selling securities.

 

(f)                While the Consultant is providing the Services under this
Agreement, the Consultant shall also be permitted to provide services, including
services similar to the Services covered hereby, to other Persons, including
Affiliates of the Consultant. This Agreement and the Consultant’s obligation to
provide the Services under this Agreement shall not create an exclusive
relationship between the Consultant and its Affiliates, on the one hand, and the
Company and its Subsidiaries, on the other.

 

Section 3.2 Obligations of the Company

 

(a)               The Company shall do all things reasonably necessary on its
part as requested by the Consultant consistent with the terms of this Agreement
to enable the Company to fulfill its obligations under this Agreement.

 



5

 

 

(b)               The Company shall take reasonable steps to ensure that:

 

    (i) its officers and employees act in accordance with the terms of this
Agreement and the reasonable directions of the Consultant in fulfilling the
Consultant’s obligations hereunder and allowing the Consultant to exercise its
powers and rights hereunder; and

 

    (ii) the Company provide to the Consultant all reports (including monthly
management reports and all other relevant reports), which the Consultant may
reasonably require and on such dates as the Consultant may reasonably require.

 

(c)               Without the prior written consent of the Consultant, the
Company shall not amend any provision of the LLC Agreement that adversely
affects, either directly or indirectly, the rights of the Consultant hereunder.

 

(d)               The Company agrees that, in connection with the performance by
the Consultant of its obligations hereunder, the Consultant may recommend to the
Company, and may engage in, transactions with any of the Company; provided, that
any such transactions shall be subject to the authorization and approval of the
Company’s Board of Directors and its nominating and corporate governance
committees. In such connection, the Company acknowledges that Adam E. Levin has
been appointed as the Chief Executive Officer and a member of the Board of
Directors of the Company and that other Affiliates of the Consultant are or may
become employed by or become members of the Board of Directors of the Company.
Such Affiliates of the Consultant may receive remuneration or compensation from
the High Times Group, whether in cash or in stock incentive awards, to the
extent that such remuneration or compensation shall be authorized and approved
by the disinterested members of the Board of Directors of the Company and its
nominating and corporate governance committees. Any such approved remuneration
or compensation shall not reduce or otherwise limit the Consultant’s right to
receive the Consulting Fee hereunder.

 

(e)               The Company shall maintain a Board of Directors consisting of
a majority of Independent Directors.

 

(f)               Simultaneous with the execution and delivery of this
Agreement, the Company shall cause each of HTH, THC to execute and deliver to
the Consultant the Guaranty.

 

(g)              The Company shall take any and all actions necessary to ensure
that it does not become an “investment company” as defined in Section 3(a)(l) of
the Investment Company Act, or any successor provision thereto.

 

Section 3.3 Change of Services

 

(a)               The Company and the Consultant shall have the right at any
time during the term of this Agreement to change the Services provided by the
Consultant and such changes shall in no way otherwise affect the rights or
obligations of any Party hereunder.

 

(b)               Any change in the Services shall be authorized in writing and
evidenced by an amendment to this Agreement, as provided in Section 12.9 hereof.
Unless otherwise agreed in writing, the provisions of this Agreement shall apply
to all changes in the Services.

  



6

 

 

ARTICLE IV

 

POWERS OF THE CONSULTANT

 

Section 4.1 Powers of the Consultant

 

(a)               The Consultant shall have no power to enter into any contract
for or on behalf of the Company or otherwise subject it to any obligation, such
power to be the sole right and obligation of the Company, acting through its
Board of Directors and/or the Company Officers.

 

(b)               Subject to Section 4.2 and for purposes other than to delegate
its duties and powers to perform the Services hereunder, the Consultant shall
have the power to engage any agents (including real estate agents and managing
agents), valuers, contractors and advisors (including accounting, financial, tax
and legal advisors) that it deems necessary or desirable in connection with the
performance of its obligations hereunder, which costs therefor shall be subject
to reimbursement in accordance with Section 7.3 hereto.

 

Section 4.2 Delegation

 

The Consultant may delegate or appoint:

 

(a)               Any of its Affiliates as its agent, at its own cost and
expense, to perform any or all of the Services hereunder; or

 

(b)               with the prior written consent of the Chief Executive Officer
or the Board of Directors, any other Person, whether or not an Affiliate of the
Consultant, as its agent, at its own cost and expense, to perform those Services
hereunder which, in the sole discretion of the Consultant, are not critical to
the ability of the Consultant to satisfy its obligations hereunder; provided,
however, that, in each case, the Consultant shall not be relieved of any of its
obligations or duties owed to the Company hereunder as a result of such
delegation. The Consultant shall be permitted to share Company information with
its appointed agents subject to appropriate and reasonable confidentiality
arrangements. For the avoidance of doubt, any reference to Consultant herein
shall include its delegates or appointees pursuant to this Section 4.2.

 

Section 4.3 Consultant’s Obligations, Duties and Powers Exclusive

 

The Company agrees that during the term of this Agreement, the obligations,
duties and powers imposed on and granted to the Consultant under Article III and
this Article IV are to be performed or held exclusively by the Consultant or its
Affiliates and delegates and the Company shall not, through the exercise of the
powers of their employees, Boards of Directors or their shareholders, as the
case may be, perform any of the Services except in circumstances where it is
necessary to (a) enable the Board of Directors to manage the businesses of the
High Times Group, or (b) comply with the fiduciary obligations to the High Times
Group imposed upon such Persons, or (c) comply with applicable law.

 



7

 

 

ARTICLE V

 

INSPECTION OF RECORDS

 

Section 5.1 Books and Records of the Company

 

At all reasonable times and on reasonable notice, the Consultant and any Person
authorized by the Consultant shall have access to, and the right to inspect, for
any reasonable purpose, during the term of this Agreement and for a period of
three (3) years after termination hereof, the books, records and data stored in
computers and all documentation of the Company pertaining to all Services
performed by the Consultant or the Consulting Fee to be paid by the Company to
the Consultant, in each case, hereunder. There shall be no cost or expense
charged by any Party to another Party pursuant to the exercise of rights under
this Section 5.1.

 

Section 5.2 Books and Records of the Consultant

 

At all reasonable times and on reasonable notice, any Person authorized by the
Company shall have access to, and the right to inspect the books, records and
data stored in computers and all documentation of the Consultant pertaining to
all Services performed by the Consultant or the Consulting Fee to be paid by the
Company to the Consultant, in each case, hereunder. There shall be no cost or
expense charged by any Party to another Party pursuant to the exercise of rights
under this Section 5.2.

 

ARTICLE VI

 

AUTHORITY OF THE COMPANY

AND THE CONSULTANT

 

Each Party represents to the others that it is duly authorized with full power
and authority to execute, deliver and perform its obligations and duties under
this Agreement. The Company represents that the engagement of the Consultant has
been duly authorized by the Board of Directors of the Company and is in
accordance with all governing documents of the Company.

 

ARTICLE VII

 

CONSULTING FEE; EXPENSES

 

Section 7.1 Monthly Consulting Fee

 



During the Term of this Agreement and in consideration for the Consultant
performing the Services, the High Times Group agrees to compensate the
Consultant for such Services rendered hereunder by the payment in cash to the
Consultant of a consulting fee, payable in advance on the first day of the month
commencing immediately following the Commencement Date (the “Monthly Consulting
Fee”) which shall be equal to Thirty Five Thousand ($35,000) Dollars per month.
Notwithstanding the foregoing, at the option of the Consultant (by written
notice given to the Company on or before January 1st of any one or more calendar
year commencing in 2018 (each, an “Anniversary Year”) all or any portion of the
Monthly Consulting Fee may be deferred and paid, in the form of shares of
Company common stock (the “Share Purchase Option”). Such Share Purchase Option
shall entitle the Consultant or its Affiliates to purchase additional shares of
Company common stock at a per share purchase price equal to 100% of the closing
price of High Times common stock, as traded on a Qualified Stock Exchange as at
December 31 of the Anniversary Year in question.

  



8

 

 

Section 7.2 Expenses. 

 

The Company shall, upon request from time to time, promptly reimburse the
Consultant for its reasonable travel and other out-of-pocket expenses, all of
which shall be required to be preapproved per electronic mail transmission or in
writing by the Board of Directors incurred in connection with the Consultant’s
execution of the Services. Such preapproved expenses will be reimbursed no less
than five (5) business days after the High Times Group’s receipt of an
invoice(s) detailing such preapproved expenses incurred by the Consultant. Any
such reimbursement shall be made in U.S. dollars by wire transfer in immediately
available funds to an account or accounts designated by the Consultant from time
to time.

 



Section 7.3 Taxes.

 

Consultant shall be responsible for paying any and all income taxes imposed upon
any remuneration it receives under this Agreement. If, as a result of
Consultant’s failure or refusal to pay any tax, any taxing authority seeks to
recover any taxes, penalties, interest, fees, or costs (“Losses”) from the
Company, Consultant shall defend and indemnify the Company for any such Losses.

 

ARTICLE VIII

 

TERMINATION; RESIGNATION AND REMOVAL OF THE MANAGER

 

Section 8.1 Resignation by the Consultant

 

The Consultant may resign and terminate this Agreement at any time with 90 days’
prior written notice to the Company, which right shall not be contingent upon
the finding of a replacement manager. However, if the Consultant resigns, until
the date on which the resignation becomes effective, the Consultant shall, upon
request of the Company’s Board of Directors, use reasonable efforts to assist
the Company’s Board of Directors to find a replacement manager at no cost and
expense to the Company.

 



Section 8.2 Removal of the Consultant

 

The Company’s Board of Directors may terminate this Agreement and the
Consultant’s appointment if, at any time;

 

(a)               the Consultant materially breaches the terms of this Agreement
and such breach continues unremedied for sixty (60) days after the Consultant
receives written notice from the Company setting forth the terms of such breach,
or (ii) the Consultant (x) acts with gross negligence, willful misconduct, bad
faith or reckless disregard in performing its duties and obligations under this
Agreement or (y) engages in fraudulent or dishonest acts in connection with the
business and operations of the Company; or

 

(b)               the holders of at a majority of the then-outstanding shares of
capital stock of the Company entitled to vote shall vote to terminate this
Agreement; or

 

(c)               there is a finding by the Securities and Exchange Commission
or a court of competent jurisdiction, that the Consultant has engaged in
securities fraud or another material violation of Federal or State securities
laws; or

 



9

 

 

(d)               Consultant engages in: (x) fraudulent or dishonest acts in
connection with the business or operations of the Company or (y) gross
negligence, willful misconduct, bad faith or reckless disregard in performing
its duties and obligations under this Agreement.

 

Section 8.3 Termination

 

This Agreement shall terminate upon the resignation or removal of the Consultant
in accordance with Sections 8.1 or 8.2 hereof.

 

Section 8.4 Termination Fee

 

(a) Notwithstanding anything in this Agreement to the contrary, the fees, costs
and expenses payable to the Consultant pursuant to Article VIII hereof shall be
payable to the Consultant upon, and with respect to, the termination of this
Agreement pursuant to this Article VIII. All payments made pursuant to this
Section 8.4(a) shall be made in accordance with Article VII hereof.

 

(b) Upon termination of this Agreement pursuant to the events set forth in
Section 8.2(b) hereof, the Company shall pay the Termination Fee to the
Consultant. The Termination Fee shall be payable in eight (8) equal monthly
installments, with the first such installment being paid on or within five (5)
Business Days of the last day of the month in which the Termination Fee Date
occurs and each subsequent installment being paid on or within five (5) Business
Days of the last day of each subsequent month, until such time as the
Termination Fee is paid in full to the Consultant. Any payments made pursuant to
this Section 8.4(b) shall be made in U.S. dollars by wire transfer in
immediately available funds to an account or accounts designated by the
Consultant from time to time.

 

(c) no Termination Fee shall be due or payable by the Company to the Consultant
upon termination of this Agreement pursuant to any of the events set forth in
Section 8.2(a), (c) or (d) hereof, inclusive.

 

ARTICLE IX

 

MUTUAL INDEMNITY

 

Section 9.1 Indemnity

 

(a)  The Company shall indemnify reimburse, defend and hold harmless the
Consultant and its Affiliates, successors and permitted assigns, together with
their respective employees, officers, members, managers, directors, agents and
representatives (collectively the “Consultant Indemnified Parties”), from and
against all losses (including lost profits), costs, damages, injuries, taxes,
penalties, interests, expenses, obligations, claims and liabilities (joint or
severable) of any kind or nature whatsoever (collectively “Losses”) that are
incurred by such Consultant Indemnified Parties in connection with, relating to
or arising out of (i) the breach of any term or condition of this Agreement, or
(ii) the performance of any Services hereunder; provided, however, that the
Company shall not be obligated to indemnify, reimburse, defend or hold harmless
any Consultant Indemnified Party for any Losses incurred, by such Indemnified
Party in connection with, relating to or arising out of any event contemplated
by Section 8.2(a), (c) or (d) of this Agreement.

 



10

 

 

 (b)      The Consultant shall indemnify reimburse, defend and hold harmless the
Company and its Affiliates, successors and permitted assigns, together with
their respective employees, officers, members, managers, directors, agents and
representatives (collectively the “Company Indemnified Parties”), from and
against all losses (including lost profits), costs, damages, injuries, taxes,
penalties, interests, expenses, obligations, claims and liabilities (joint or
severable) of any kind or nature whatsoever (collectively “Losses”) that are
incurred by such Indemnified Parties in connection with, relating to or arising
out of (i) the material breach of any term or condition of this Agreement, or
(ii) the performance of any Services hereunder; provided, however, that the
Consultant shall not be obligated to indemnify, reimburse, defend or hold
harmless any Company Indemnified Party for any Losses incurred, by such Company
Indemnified Party, unless Consultant shall be liable pursuant to Section 10.1 of
this Agreement and the provisions of any one or more of Section 8.2(a), (c) or
(d) shall be applicable..

 

(c)       Each of the Company or the Consultant, as applicable (the
“Indemnifying Party”), and will promptly reimburse the other party or its
Affiliates (the “Indemnified Parties”) for all expenses (including reasonable
fees and expenses of legal counsel) as incurred in connection with the
investigation of, preparation for or defense of any pending or threatened Claim
related to or arising in any manner out of any Matter contemplated by the
engagement of the Consultant hereunder, or any action or proceeding arising
there from (collectively, “Proceedings”), whether or not such Indemnified Party
is a formal party to any such Proceeding. Such right and entitlement to
indemnification hereunder shall include the right of any Indemnified Party to
select, consult with, retain and be represented, at the expense of Company, by
such legal counsel as the Indemnified Party, in its sole and absolute
discretion, may determine. The Indemnifying Party further agrees that it will
not, without the prior written consent of the Indemnified Party settle
compromise or consent to the entry of any judgment in any pending or threatened
proceeding in respect of which indemnification may be sought hereunder (whether
or not any Indemnified Party is an actual or potential party to such
Proceeding), unless such settlement, compromise or consent includes an
unconditional release of each Indemnified Party hereunder from all liability
arising out of such proceeding.

 

(d)       In order to provide for just and equitable contribution in any case in
which (i) an Indemnified Party is entitled to indemnification pursuant to this
Agreement but it is judicially determined by the entry of a final judgment
decree by a court of competent jurisdiction and the time to appeal has expired
or the last right of appeal has been denied) that such indemnification may not
be enforced in such case, or (ii) contribution may be required by the
Indemnifying Party in circumstances for which an Indemnified Party is otherwise
entitled to indemnification under the Agreement, then, and in each such case,
Indemnifying Party shall contribute to the aggregate losses, Losses, damages
and/or liabilities in an amount equal to the amount for which indemnification
was held unavailable. Notwithstanding the foregoing, the Consultant shall not be
obligated to contribute any amount hereunder that exceeds the amount of fees
previously received by the Consultant pursuant to this Agreement.

 

(e)       The indemnity, reimbursement and contribution provisions set forth
herein shall remain operative and full force and effect regardless of (i) any
withdrawal, termination or consummation of or failure to initiate or consummate
any Matter referred to herein, (ii) any investigation made by or on behalf of
any party hereto or any person controlling (within the meaning of Section 15 of
the Securities act of 1933 as amended, or Section 20 of the Securities Exchange
Act of 1934, as amended) any party hereto, (iii) any termination or the
completion or expiration of this Consulting Services Agreement with Oreva and
(iv) whether or not Oreva shall, or shall not be called upon to, render any
formal or informal advice in the course of such engagement.

 



11

 

 

(f)        The rights of any Indemnified Party referred to above shall be in
addition to any rights that such Indemnified Party shall otherwise have at law
or in equity.

 

(g)       Without the prior written consent of the Indemnifying Party, no
Indemnified Party shall settle, compromise or consent to the entry of any
judgment in, or otherwise seek to terminate any, claim, action, proceeding or
investigation in respect of which indemnification could be sought hereunder
unless (a) such Indemnified Party indemnifies the Indemnifying Party from any
liabilities arising out of such claim, action, proceeding or investigation, (b)
such settlement, compromise or consent includes an unconditional release of the
Indemnifying Party and Indemnified Party from all liability arising out of such
claim, action, proceeding or investigation and (c) the parties involved agree
that the terms of such settlement, compromise or consent shall remain
confidential.

 

Section 9.2 Insurance

 

The Company agrees that it shall maintain adequate insurance in support of its
indemnity obligations set forth in this Article IX.

 

ARTICLE X

 

LIMITATION OF LIABILITY OF THE CONSULTANT

 

Section 10.1 Limitation of Liability

 

The Consultant shall not be liable for, and the Company shall not take, or
permit to be taken, any action against the Consultant to hold the Consultant
liable for, any error of judgment or mistake of law or for any Loss suffered by
the Company or its in connection with the performance of the Consultant’s duties
under this Agreement, except for a Loss resulting from the gross negligence,
willful misconduct, bad faith or reckless disregard on the part of the
Consultant in the performance of its duties and obligations under this
Agreement, or its fraudulent or dishonest acts with respect to the Company or
any of its Subsidiaries.

 

Section 10.1 Reliance of Consultant

 

The Consultant may take and may act and rely upon:

 

(a)               the opinion or advice of legal counsel, which may be in-house
counsel to the Company or the Consultant, any U.S.-based law firm, or other
legal counsel reasonably acceptable to the Board of Directors of the Company, in
relation to the interpretation of this Agreement or any other document (whether
statutory or otherwise) or generally in connection with the Company;

 

(b)               advice, opinions, statements or information from bankers,
accountants, auditors, valuation consultants and other Persons consulted by the
Consultant who are in each case believed by the Consultant in good faith to be
expert in relation to the matters upon which they are consulted;

 



12

 

 

(c)               a document which the Consultant believes in good faith to be
the original or a copy of an appointment by the Trust in respect of any Trust
Interest or holder of a Trust Certificate in respect of a share of Trust Shares
of a Person to act as such Person’s agent for any purpose connected with the
Company; and

 

(d)               any other document provided to the Consultant in connection
with the Company upon which it is reasonable for the Consultant to rely.

 

The Consultant shall not be liable for anything done, suffered or omitted by it
in good faith in reliance upon such opinion, advice, statement, information or
document.

 

ARTICLE XI

 

LEGAL ACTIONS

 

Section 11.1 Third Party Losses

 

(a)               The Consultant shall notify the Company promptly of any claim
made by any third party in relation to the assets of the Company and shall send
to the Company any notice, claim, summons or writ served on the Consultant
concerning the Company.

 

(b)               The Consultant shall not, without the prior written consent of
the Board of Directors of the Company, purport to accept or admit any claims or
liabilities of which it receives notification pursuant to Section 11.1(a) above
on behalf of the Company or make any settlement or compromise with any third
party in respect of the Company.

 

ARTICLE XII

 

MISCELLANEOUS

 

Section 12.1 Obligation of Good Faith; No Fiduciary Duties

 

The Consultant shall perform its duties under this Agreement in good faith and
for the benefit of the Company. The relationship of the Consultant to the
Company is as an independent contractor and nothing in this Agreement shall be
construed to impose on the Consultant an express or implied fiduciary duty.

 

Section 12.2 Binding Effect

 

This Agreement shall be binding upon, shall inure to the benefit of and be
enforceable by the Parties hereto and their respective successors and permitted
assigns.

 

Section 12.3 Compliance

 

The Consultant shall (and must ensure that each of its officers, agents and
employees) comply with any law, including the Federal Securities Laws and the
securities laws of any applicable jurisdiction and the Qualified Stock Exchange
(or any successors thereto) rules and regulations, in each case, as in effect
from time to time, to the extent that it concerns the functions of the
Consultant under this Agreement.

 



13

 

 

Section 12.4 Effect of Termination

 

This Agreement shall be effective as of the date first above written and shall
continue in full force and effect thereafter until termination hereof in
accordance with Article IX. The obligations of the Company set forth in Articles
VII, VIII, IX and Sections 10.1, 12.5, 12.9 and 12.17 hereof and the obligations
of the other members of the High Times Group set forth in the Guaranty shall
survive such termination of this Agreement, subject to applicable law.

 

Section 12.5 Notices

 

Any notice or other communication required or permitted under this Agreement
shall be deemed to have been duly given (i) five (5) Business Days following
deposit in the mails if sent by registered or certified mail, postage prepaid,
(ii) when sent, if sent by facsimile transmission, if receipt thereof is
confirmed by telephone, (iii) when delivered, if delivered personally to the
intended recipient and (iv) two (2) Business Days following deposit with a
nationally recognized overnight courier service, in each case addressed as
follows:

 

If to the Company, to:

  

High Times Media Corporation

5520 Wilshire Boulevard

Los Angeles, CA 90036

Attn: Chief Financial Officer

 

If to the Consultant, to:

  

Oreva Capital Corp.

PMB 140

422 Carr 693 Ste 1

Dorado, Puerto Rico 00646-4817

Tel: (310) 774-0100

Attn.: Adam E. Levin, President and CEO

 

or to such other address or facsimile number as any such Party may, from time to
time, designate in writing to all other Parties hereto, and any such
communication shall be deemed to be given, made or served as of the date so
delivered or, in the case of any communication delivered by mail, as of the date
so received.

 

Section 12.6 Headings

 

The headings in this Agreement are included for convenience of reference only
and in no way define or delimit any of the provisions hereof or otherwise affect
their construction or effect.

 

Section 12.7 Applicable Law

 

This Agreement, the legal relations between and among the Parties and the
adjudication and the enforcement thereof shall be governed by and interpreted
and construed in accordance with the laws of the State of California, without
regard to the conflicts of law provisions thereof to the extent such principles
or rules would require or permit the application of the laws of another
jurisdiction.

 



14

 

 

Section 12.8 Submission to Jurisdiction; Waiver of Jury Trial

 

Each of the Parties hereby irrevocably acknowledges and consents that any legal
action or proceeding brought with respect to any of the obligations arising
under or relating to this Agreement may be brought in the courts of the State of
California, County of Los Angeles or in the United States District Court for the
Southern District of California and each of the Parties hereby irrevocably
submits to and accepts with regard to any such action or proceeding, for itself
and in respect of its property, generally and unconditionally, the non-exclusive
jurisdiction of the aforesaid courts. Each Party hereby further irrevocably
waives any claim that any such courts lack jurisdiction over such Party, and
agrees not to plead or claim, in any legal action or proceeding with respect to
this Agreement or the transactions contemplated hereby brought in any of the
aforesaid courts, that any such court lacks jurisdiction over such Party. Each
Party irrevocably consents to the service of process in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to such party, at its address for notices set forth in Section
12.5 hereof; such service to become effective ten (10) days after such mailing.
Each Party hereby irrevocably waives any objection to such service of process
and further irrevocably waives and agrees not to plead or claim in any action or
proceeding commenced hereunder or under any other documents contemplated hereby
that service of process was in any way invalid or ineffective. The foregoing
shall not limit the rights of any Party to serve process in any other manner
permitted by applicable law. The foregoing consents to jurisdiction shall not
constitute general consents to service of process in the State of California for
any purpose except as provided above and shall not be deemed to confer rights on
any Person other than the respective Parties.

 

Each of the Parties hereby waives any right it may have under the laws of any
jurisdiction to commence by publication any legal action or proceeding with
respect this Agreement. To the fullest extent permitted by applicable law, each
of the Parties hereby irrevocably waives the objection which it may now or
hereafter have to the laying of the venue of any suit, action or proceeding
arising out of or relating to this Agreement in any of the courts referred to in
this Section 12.8 and hereby further irrevocably waives and agrees not to plead
or claim that any such court is not a convenient forum for any such suit, action
or proceeding.

 

The Parties agree that any judgment obtained by any Party or its successors or
assigns in any action, suit or proceeding referred to above may, in the
discretion of such Party (or its successors or assigns), be enforced in any
jurisdiction, to the extent permitted by applicable law.

 

The Parties agree that the remedy at law for any breach of this Agreement may be
inadequate and that should any dispute arise concerning any matter hereunder,
this Agreement shall be enforceable in a court of equity by an injunction or a
decree of specific performance. Such remedies shall, however, be cumulative and
nonexclusive, and shall be in addition to any other remedies which the Parties
may have.

 

Each Party hereby waives, to the fullest extent permitted by applicable law, any
right it may have to a trial by jury in respect of any litigation as between the
Parties directly or indirectly arising out of, under or in connection with this
Agreement or the transactions contemplated hereby or disputes relating hereto.
Each Party (i) certifies that no representative, agent or attorney of any other
Party has represented, expressly or otherwise, that such other Party would not,
in the event of litigation, seek to enforce the foregoing waiver and (ii)
acknowledges that it and the other Parties have been induced to enter into this
Agreement by, among other things, the mutual waivers and certifications in this
Section 12.8.

 



15

 

 

Section 12.9 Amendment; Waivers

 

No term or condition of this Agreement may be amended, modified or waived
without the prior written consent of the Party against whom such amendment,
modification or waiver will be enforced; provided, that any amendment of Article
VII or Section 8.2 hereof shall not be effective as to any Party hereto unless
such amendment was authorized and approved by the Company’s compensation
committee. Any waiver granted hereunder shall be deemed a specific waiver
relating only to the specific event giving rise to such waiver and not as a
general waiver of any term or condition hereof.

 

Section 12.10 Remedies to Prevailing Party

 

If any action at law or equity is necessary to enforce or interpret the terms of
this Agreement, the prevailing party shall be entitled to reasonable attorneys’
fees, costs, and necessary disbursements in addition to any other relief to
which such party may be entitled.

 

Section 12.11 Severability

 

Each provision of this Agreement is intended to be severable from the others so
that if, any provision or term hereof is illegal, invalid or unenforceable for
any reason whatsoever, such illegality, invalidity or unenforceability shall not
affect or impair the validity of the remaining provisions and terms hereof;
provided, however, that the provisions governing payment of the Consulting Fee
described in Article VII hereof are not severable.

 

Section 12.12 Benefits Only to Parties

 

Nothing expressed by or mentioned in this Agreement is intended or shall be
construed to give any Person other than the Parties and their respective
successors or permitted assigns, any legal or equitable right, remedy or claim
under or in respect of this Agreement or any provision herein contained, this
Agreement and all conditions and provisions hereof being intended to be and
being for the sole and exclusive benefit of the Parties and their respective
successors and permitted assigns, and for the benefit of no other Person.

 

Section 12.13 Further Assurances

 

Each Party hereto shall take any and all such actions, and execute and deliver
such further agreements, consents, instruments and any other documents as may be
necessary from time to time to give effect to the provisions and purposes of
this Agreement.

 

Section 12.14 No Strict Construction

 

The Parties have participated jointly in the negotiation and drafting of this
Agreement. In the event any ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by all Parties,
and no presumption or burden of proof shall arise favoring or disfavoring any
Party by virtue of the authorship of any provision of this Agreement.

 



16

 

 

Section 12.15 Entire Agreement

 

This Agreement constitutes the sole and entire agreement of the Parties with
regards to the subject matter of this Agreement. Any written or oral agreements,
statements, promises, negotiations or representations not expressly set forth in
this Agreement are of no force and effect.

 

Section 12.16 Assignment

 

This Agreement shall not be assignable by either party except by the Consultant
to any Person with which the Consultant may merge or consolidate or to which the
Consultant transfers substantially all of its assets, and then only in the event
that such assignee assumes all of the obligations to the Company and the
Subsidiaries of the Company hereunder.

 

Section 12.17 Confidentiality

 

(a) The Consultant shall not, and the Consultant shall cause its Affiliates and
their respective agents and representatives not to, at any time from and after
the date of this Agreement, directly or indirectly, disclose or use any
confidential or proprietary information involving or relating to (x) the
Company, including any information contained in the books and records of the
Company and (y) the Company’s Subsidiaries, including any information contained
in the books and records of any such Subsidiaries; provided, however, that
disclosure and use of any information shall be permitted (i) with the prior
written consent of the Company, (ii) as, and to the extent, expressly permitted
by this Agreement, any Offsetting Consulting Services Agreement, any Transaction
Services Agreement or any other agreement between the Consultant and the Company
or any of the Company’s Subsidiaries (but only to the extent that such
information relates to such Subsidiaries), (iii) as, and solely to the extent,
necessary or required for the performance by the Consultant, any of its
Affiliates or its delegates of any of their respective obligations under this
Agreement, (iv) as, and to the extent, necessary or required in the operation of
the Company’s business or operations in the Ordinary Course of Business, (v) to
the extent such information is generally available to, or known by, the public
or otherwise has entered the public domain (other than as a result of disclosure
in violation of this Section 12.17 by the Consultant or any of its Affiliates),
(vi) as, and to the extent, necessary or required by any governmental order,
applicable law or any governmental authority, subject to Section 12.17(d), and
(vii) as, and to the extent, necessary or required or reasonably appropriate in
connection with the enforcement of any right or remedy relating to this
Agreement, any Offsetting Consulting Services Agreement, any Transaction
Services Agreement or any other agreement between the Consultant and the Company
or any of the Company’s Subsidiaries.

 

(b) The Consultant shall produce and implement policies and procedures that are
reasonably designed to ensure compliance by the Consultant’s directors,
officers, employees, agents and representatives with the requirements of this
Section 12.17.

 

(c) For the avoidance of doubt, confidential information includes business
plans, financial information, operational information, strategic information,
legal strategies or legal analysis, formulas, production processes, lists,
names, research, marketing, sales information and any other information similar
to any of the foregoing or serving a purpose similar to any of the foregoing
with respect to the business or operations of the Company or any of its
Subsidiaries. However, the Parties are not required to mark or otherwise
designate information as “confidential or proprietary information,”
“confidential” or “proprietary” in order to receive the benefits of this Section
12.17.

 



17

 

 

(d) In the event that the Consultant is required by governmental order,
applicable law or any governmental authority to disclose any confidential
information of the Company or any of its Subsidiaries that is subject to the
restrictions of this Section 12.17, the Consultant shall (i) notify the Company
or any of its Subsidiaries in writing as soon as possible, unless it is
otherwise affirmatively prohibited by such governmental order, applicable law or
such governmental authority from notifying the Company or any such Subsidiaries,
as the case may be, (ii) cooperate with the Company or any such Subsidiaries to
preserve the confidentiality of such confidential information consistent with
the requirements of such governmental order, applicable law or such governmental
authority and (iii) use its reasonable best efforts to limit any such disclosure
to the minimum disclosure necessary or required to comply with such governmental
order, applicable law or such governmental authority, in each case, at the cost
and expense of the Company.

 

(e) Nothing in this Section 12.17 shall prohibit the Consultant from keeping or
maintaining any copies of any records, documents or other information that may
contain information that is otherwise subject to the requirements of this
Section 12.17, subject to its compliance with this Section 12.17.

 

(f) The Consultant shall be responsible for any breach or violation of the
requirements of this Section 12.17 by any of its agents or representatives.

 

Section 12.18 Counterparts

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
but one and the same instrument. Facsimile and electronic .pdf signatures shall
be considered originals for purposes of this Agreement.

 

**********************

 



18

 

 

IN WITNESS WHEREOF, the Parties have executed this Consulting Services Agreement
as of the date first written above to be effective as of ___________ 2017.

 



  HIGH TIMES MEDIA CORPORATION       By:     Name:   Title:       OREVA CAPITAL
CORP.       By:     Name: Adam E. Levin   Title: Chief Executive Officer



 



19

 

 

Exhibit A

 

GUARANTY

 

High Times Holding Corp. , a Delaware corporation, and Trans-High Corporation, a
New York corporation, on behalf of each of them and their existing and future
direct or indirect Subsidiaries, hereby jointly and severally unconditionally
and irrevocably guarantees to Oreva Capital Corp. , a Delaware corporation (the
“Consultant”) the full, prompt and punctual payment and performance by High
Times Media Corporation, a Nevada corporation (the “Company “) of all
obligations owed or as may be owed by the Company to the Consultant pursuant to
that certain Consulting Services Agreement by and between the Company and the
Consultant, dated _________, 2017 with full rights of subrogation to and in
respect of the Consultant’s rights in respect thereof (the “Guaranteed
Obligations”).

 

This guarantee shall continue in full force and effect with respect to all
Guaranteed Obligations until all such Guaranteed Obligations are paid and
performed in full.

 



Dated:                        HIGHTIMES HOLDING CORP.       By:     Name:  
Title:       TRANS-HIGH CORPORATION       By:     Name:   Title:       HIGH
TIMES PRODUCTIONS, INC.       By:     Name:   Title:       CANNABIS BUSINESS
DIGITAL, LLC       By:     Name:   Title:



 





